Title: To Alexander Hamilton from Henry Knox, 25 June 1794
From: Knox, Henry
To: Hamilton, Alexander



War dept. June 25. 1794
sir,

I have the honor to inform you that I shall immediately appoint the following persons as naval agents viz.
Boston—Henry Jackson
New York—John Blagge
Baltimore—Jeremiah Yellot.
The others will be determined on as soon as possible. The Sixth frigate will not be built at Charleston. The place is not quite determined on but it will be in the course of a day or two. Mr. John Morgan will be the principal constructor at Norfolk and Joshua Humphreys in Philadelphia. The others are not yet determined on.
I am &c.
